Case 4:15-cr-00155-MAC-KPJ Document 510 Filed 07/13/20 Page 1 of 2 PageID #: 2161




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §           CASE NO. 4:15-CR-155 (6)
                                                  §
  JUAN PABLO REVELO SALCEDO                       §

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant Juan Pablo Revelo Salcedo’s (“Defendant”) Motion

  for Appointment of Counsel (#507), wherein Defendant requests that the court appoint counsel to

  assist him in filing a motion for relief under 18 U.S.C. § 3582. He asserts that he is a layperson,

  unskilled in the protocol of law and as such does not possess the skills with which to effectively

  litigate the issues. There is no constitutional right to appointed counsel in post-conviction

  proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“The right to appointed counsel

  extends to the first appeal of right, and no further.”); see Garza v. Idaho, ___ U.S. ___, 139 S.

  Ct. 738, 749 (2019); Whitaker v. Collier, 862 F.3d 490, 501 (5th Cir. 2017), cert. denied, 138

  S. Ct. 1172 (2018). Defendant is not entitled to the appointment of counsel to assist him with

  seeking a sentence reduction under 18 U.S.C. § 3582. See Finley, 481 U.S. at 555; United States

  v. Whitebird, 55 F.3d 1007, 1010-11 (5th Cir. 1995) (declining to recognize constitutional or

  statutory right to assistance of counsel in bringing § 3582(c)(2) motion for sentence reduction);

  United States v. Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2,

  2020) (“There is no right to counsel in § 3582 or other post-appellate criminal proceedings.”).

           Defendant provides no basis to suggest that the appointment of counsel would help him

  obtain relief under § 3582. Moreover, the court denied his motion requesting compassionate

  release because Defendant did not establish that any extraordinary and compelling reasons exist
Case 4:15-cr-00155-MAC-KPJ Document 510 Filed 07/13/20 Page 2 of 2 PageID #: 2162



  to warrant relief. Thus, the court finds that the discretionary appointment of counsel is not

  warranted.   See 18 U.S.C. § 3006A(a)(2) (allowing appointment of counsel under certain

  circumstances when “the court determines that the interests of justice so require”). Accordingly,

  Defendant’s Motion for Appointment of Counsel (#507) is DENIED.


            SIGNED at Beaumont, Texas, this 13th day of July, 2020.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                 2
